      6:20-cv-01573-TMC         Date Filed 10/06/20      Entry Number 28       Page 1 of 3




                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF SOUTH CAROLINA
                                  GREENVILLE DIVISION

 Stanley Joseph Blasco,           )
                                  )
                   Plaintiff,     )                  Civil Action No. 6:20-cv-1573-TMC
                                  )
 vs.                              )
                                  )
 State of South Carolina and Zion )                                ORDER
 Group,                           )
                                  )
                   Defendants.    )
                                  )
 _________________________________)

       Plaintiff Stanley Joseph Blasco, proceeding pro se and in forma pauperis, filed this action

pursuant to 42 U.S.C. § 1983. (ECF Nos. 1, 8). In accordance with 28 U.S.C. § 636(b)(1) and

Local Civil Rule 73.02(B)(2)(d) (D.S.C.), this matter was referred to a magistrate judge for all

pretrial proceedings. On April 27, 2020, the magistrate judge entered an order directing Plaintiff

to bring the case into proper form by May 18, 2020, and to notify the Clerk’s Office if his address

changed. (ECF No. 8). The proper form order was mailed to Plaintiff on April 27, 2020, and has

not been returned to the court. (ECF No. 10). Nevertheless, Plaintiff failed to respond to the

magistrate judge’s order within the time allotted. Accordingly, on June 8, 2020, the magistrate

judge issued a second proper form order extending the time for Plaintiff to bring the case into

proper form until June 18, 2020. (ECF No. 14). Plaintiff responded to the second proper form

order by filing proposed service documents on June 22, 2020 and July 31, 2020. See (ECF Nos.

17, 19).

       Subsequently, on August 4, 2020, the magistrate judge issued an order noting that

Plaintiff’s complaint is subject to summary dismissal because each of the defendants is immune

from suit under § 1983 and the allegations in the Complaint fail to state a claim for relief. (ECF


                                                1
      6:20-cv-01573-TMC         Date Filed 10/06/20      Entry Number 28        Page 2 of 3




No. 21 at 3–6). Accordingly, the magistrate judge granted Plaintiff an additional fourteen days to

file an amended complaint, curing the deficiencies in his allegations. Id. at 6. Additionally, the

order warned Plaintiff that if he failed to file an amended complaint and cure the deficiencies

identified in the order, his case may be subject to dismissal with prejudice. Id. Despite the

magistrate judge’s warning and the additional time granted, Plaintiff has not filed an amended

complaint, nor has he responded to the court’s order at all.

       Now before the court is the magistrate judge’s Report and Recommendation (“Report”),

recommending that the court summarily dismiss this action with prejudice and without issuance

and service of process for the same reasons identified in the August 4, 2020 order. (ECF No. 24).

The Report was mailed to Plaintiff at the address he provided the court and has not been returned

as undeliverable. (ECF No. 26). Therefore, Plaintiff is presumed to have received the Report.

Plaintiff was advised of his right to file specific objections to the Report, (ECF No. 24 at 8), but

failed to do so. The time for Plaintiff to object to the Report has now expired, and this matter is

ripe for review.

       The magistrate judge’s recommendation has no presumptive weight, and the responsibility

for making a final determination remains with the United States District Court. Mathews v. Weber,

423 U.S. 261, 270 (1976). Nevertheless, “[t]he district court is only required to review de novo

those portions of the report to which specific objections have been made, and need not conduct de

novo review ‘when a party makes general and conclusory objections that do not direct the court to

a specific error in the magistrate judge’s proposed findings and recommendations.’” Farmer v.

McBride, 177 Fed. App’x 327, 330–31 (4th Cir. April 26, 2006) (quoting Orpiano v. Johnson, 687

F.2d 44, 47 (4th Cir. 1982)). The court may accept, reject, or modify, in whole or in part, the

recommendation made by the magistrate judge or recommit the matter with instructions. 28 U.S.C.




                                                 2
      6:20-cv-01573-TMC         Date Filed 10/06/20      Entry Number 28        Page 3 of 3




§ 636(b)(1). However, “[i]n the absence of specific objections to the Report and Recommendation,

this Court is not required to give any explanation for adopting the recommendation.” White v.

Stacher, C/A No. 6-05-1737-GRA-WMC, 2005 WL 8163324, at *1 (D.S.C. Aug. 29, 2005) (citing

Camby v. Davis, 718 F.2d 198, 199–200 (4th Cir. 1983)).

       Thus, having reviewed the Report and finding no clear error, the court agrees with, and

wholly adopts, the magistrate judge’s findings and recommendations in the Report (ECF No. 24),

which is incorporated herein by reference. Therefore, this case is DISMISSED with prejudice1

and without issuance and service of process.

       IT IS SO ORDERED.



                                                     s/Timothy M. Cain
                                                     United States District Judge
October 6, 2020
Anderson, South Carolina




                              NOTICE OF RIGHT TO APPEAL
       The parties are hereby notified of the right to appeal this order pursuant to Rules 3 and 4

of the Federal Rules of Appellate Procedure.




1
 The magistrate judge’s order, entered on August 4, 2020, informed Plaintiff that his Complaint
was subject to summary dismissal because each of the defendants is immune from suit under
§ 1983 and the allegations fail to state a cognizable cause of action. (ECF No. 21). The order also
warned Plaintiff that failure to file an amended complaint curing these deficiencies may result in
dismissal without leave later amend the complaint. Id. at 6. Nevertheless, Plaintiff failed to
respond to the court’s order or file an amended complaint.


                                                3
